                                         THE HONORABLE ROBERT S. LASNIK




                    UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF WASHINGTON AT SEATTLE

BOARD OF TRUSTEES OF THE
AUTOMATIVE MACHINISTS PENSION           NO.   MS18-0104RSL
TRUST,
              Plaintiff,
                                        ORDER DIRECTING ENTRY OF
            v.                          JUDGMENT ON GARNISHEE ANSWER

ROSS ISLAND SAND & GRAVEL CO.,
an Oregon corporation,

                     Defendant,
            v.

WASHINGTON TRUST BANK,

            Garnishee-Defendant.


                              Summary of Judgment

Judgment Creditor:                   Board of Trustees of the Automotive
                                     Machinists Pension Trust
Judgment Debtor:                     Ross Island Sand & Gravel Co.
Garnishee-Defendant                  Washington Trust Bank
Garnishment Judgment Amount:         $32,894.62
Estimated Garnishment Costs:          $137.00
Attorney for Judgment Creditor:      Noelle E. Dwarzski
                                     McKenzie Rothwell Barlow & Coughran, P.S.




ORDER DIRECTING ENTRY OF
JUDGMENT ON GARNISHEE ANSWER
Page 1 of 3
       THIS MATTER coming on for consideration upon Plaintiff’s application of

Judgment Creditor, for judgment on the answer of Garnishee-Defendant; it appearing

that Garnishee-Defendant has filed its answer herein stating that it holds funds of the

Judgment-Debtor, Ross Island Sand & Gravel Co., in the sum of $32,894.62; that

judgment Creditor has judgment unsatisfied against the Judgment Debtor in excess of

that amount; that Judgment Creditor’s costs in the amount of $137.00 in this

garnishment action are stated above; that more than twenty (20) days have elapsed

since service of the Writ of Garnishment and Garnishee Defendant’s answer thereto:

that signed affidavit or return of service of the Writ of Garnishment, Application for Writ

of Garnishment including a copy of the judgment entered in this action, indicating

service upon the Judgment Debtor by Certified mail, is on file herein now, therefore, it

is hereby

       ORDERED, ADJUDGED AND DECREED as follows:

       1.            Judgment Creditor shall have judgment against the Garnishee-

                     Defendant in the sum of $32,894.62; such funds to be first applied

                     in satisfaction of the costs and fees taxable herein;

       2.            Upon payment by Garnishee-Defendant of the aforementioned

                     sum to the registry of this Court, said Garnishee-Defendant shall

                     be discharged from this action. Upon receipt of said sum, the

                     Clerk of the court shall enter full satisfaction of the judgment

                     against Garnishee-Defendant.



ORDER DIRECTING ENTRY OF
JUDGMENT ON GARNISHEE ANSWER
Page 2 of 3
     3.          Judgment Creditor shall have judgment against the Judgment

                 Debtor for costs in this garnishment action in the sum of $137.00;

                 said sum shall be added to Judgment Creditor’s prior judgment

                 against Judgment Debtor.

     4.          Upon receipt of the aforementioned payment from the above

                 Garnishee-Defendant, the clerk is authorized and directed to draw

                 a check on the funds on deposit in the registry of this court in the

                 principal amount of $32,894.62, plus all accrued interest, minus

                 any statutory user fees, payable to Judgment Creditor, c/o

                 McKenzie Rothwell Barlow & Coughran, P.S., 1325 Fourth Ave.,

                 Suite 910, Seattle WA 98101, and mail or deliver the check to

                 McKenzie Rothwell Barlow & Coughran, P.S., ATTN: Noelle E.

                 Dwarzski.

     5.          Upon receipt of said sum, Plaintiff’s attorney shall cause an

                 appropriate satisfaction of judgment to be filed as to the principal

                 Defendant.




     DATED this 13th day of December, 2018.



                                            A
                                            ROBERT S. LASNIK
                                            UNITED STATES DISTRICT JUDGE


ORDER DIRECTING ENTRY OF
JUDGMENT ON GARNISHEE ANSWER
Page 3 of 3
